261 F.2d 840
J. Robert D. SMITH and Betty Newland Smith, Appellants,v.UNITED STATES of America, Appellee.
No. 13510.
United States Court of Appeals Sixth Circuit.
Dec. 23, 1958.

Robert P. Goldman, Cincinnati, Ohio, for appellants.
Charles K. Rice, Grant W. Wiprud, Washington, D.C., Richard M. Colasurd, Toledo, Ohio, for appellee.
Before ALLEN, Chief Judge, and SIMONS and MILLER, Circuit Judges.
PER CURIAM.


1
Appeal from the United States District Court for the Northern District of Ohio.


2
This cause came on to be heard on the transcript of the record from the United States District Court for the Northern District of Ohio and on the motion of the appellee to dismiss the appeal, and was argued by counsel.


3
On consideration whereof, it appearing to this Court that the judgment of the District Court in this cause, D.C., 146 F. Supp. 104, was vacated and the findings of fact and conclusions of law set aside by this Court in Appeal No. 13309, 254 F.2d 865, it is now here ordered and adjudged by this Court that the appeal be dismissed, without prejudice to the further disposition by the District Court of any issue not specifically decided by this Court in its Opinion entered on April 9, 1958 in Appeal No. 13309, together with its Order on Appellee's Petition for Rehearing entered May 30, 1958.